DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 2/22/22.  Claims 1, 5, 12, and 18 were amended; claims 4 and 16 were cancelled; claim 21 is newly added.  Claims 1-3, 5-15, and 17-21 are presently pending and are presented for examination.

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 2/22/22, with respect to the rejections of claims 1-11 and 18-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-11 and 18-20 under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see pages 7-8 of Remarks, filed 2/22/22, with respect to the rejections of claims 1-20 on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The rejections of claims 1-20 on the ground of nonstatutory double patenting have been withdrawn. 
Applicant’s arguments, see pages 8-9 of Remarks, filed 2/22/22, with respect to the rejections of claims 1-2, 7-13, and 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Dadheech (US Pub. 2017/0056871) and claims 3 and 14-15 under 35 U.S.C. 103 as being unpatentable of Dadheech (US Pub. 2017/0056871) have been fully considered and are persuasive.  The rejections of claims 1-2, 7-13, and 17-20 under 35 U.S.C. 102(a)(1) and claims 3 and 14-15 under 35 U.S.C. 103 have been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Wojtala on 6/7/22.

The application has been amended as follows: 
	
“
Claim 18.  (Currently Amended) A self-cleaning film system comprising: 
a substrate; 
a film disposed on the substrate and including: 
a monolayer formed from a fluorinated material comprising fluorinated diamond like carbon (F-DLC); and 
a first plurality of regions disposed within the monolayer and spaced apart from one another such that each of the first plurality of regions abuts, is surrounded by, and is not covered by the fluorinated material, wherein each of the first plurality of regions includes a light-activated photocatalytic material comprising titanium dioxide; and 
at least one light source configured to transmit electromagnetic radiation having an ultraviolet wavelength towards the light-activated photocatalytic material in the film.
”

Terminal Disclaimer
The terminal disclaimer filed on 2/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,429,641 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the self-cleaning film systems defined by independent claims 1, 12, and 18 having the specifically claimed film configuration including a monolayer and a first plurality of regions and at least one light source configured to transmit electromagnetic radiation towards the film.  For at least the above reasons, independent claims 1, 12, and 18 (and therefore dependent claims 2-3, 5-11, 13-15, 17, 19-21) are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711